UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant T Filed by a Party other than the Registrant £ Check the appropriate box: o Preliminary Proxy Statement £ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) T Definitive Proxy Statement £ Definitive Additional Materials £ Soliciting Material Pursuant to §240.14a-12 Ronson Corporation (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant Payment of Filing Fee (Check the appropriate box): £ No fee required. £ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: T Fee paid previously with preliminary materials. £ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: RONSON CORPORATION 3 Ronson Road Woodbridge, New Jersey 07095 Dear Shareholder: We cordially invite you to attend a Special Meeting of Shareholders (the “Special Meeting”) of RONSON CORPORATION (“Ronson” or the “Company”) which will be held on Monday, February 1, 2010 at 10:00 a.m., local time, at the Holiday Inn Somerset, 195 Davidson Avenue, Somerset, New Jersey08873. The purpose of the Special Meeting is to seek your approval for two important transactions and related matters.First, we have agreed to sell the business of our wholly-owned subsidiary, Ronson Aviation, Inc. (the “Aviation Division”), to Hawthorne TTN Holdings, LLC (the “Aviation Buyer”) pursuant to an asset purchase agreement dated May 15, 2009, among Ronson, Ronson Aviation, Inc. and the Aviation Buyer, as subsequently amended (the “Aviation Sale Agreement”).In accordance with the terms and conditions of the Aviation Sale Agreement, we will sell the Aviation Division to the Aviation Buyer (the “Aviation Division Sale”) for $9.5 million in cash, $0.5 million of which will be held in escrow for a period of 15 months following the closing to secure potential indemnification claims against the Company. The full text of the Aviation Sale Agreement is included as Annex A to the proxy statement that accompanies this letter. In addition, we have agreed to sell the business of our wholly-owned subsidiaries, Ronson Consumer Products Corporation and Ronson Corporation of Canada Ltd., and related assets of the Company, including all intellectual property and the name “Ronson” (except the trademark relating to Ronson Aviation and related goodwill) (together the “Consumer Products Division”), to Zippo Manufacturing Company and its wholly-owned subsidiary, Nosnor Inc. (together the “Consumer Products Buyer”) pursuant to an asset purchase agreement dated as of October 5, 2009, among Ronson, Ronson Consumer Products Corporation, Ronson Corporation of Canada Ltd. and the Consumer Products Buyer (the “Consumer Products Sale Agreement” and together with the Aviation Sale Agreement, the “Sale Agreements”).In accordance with the terms and conditions of the Consumer Products Sale Agreement, we will sell the Consumer Products Division to the Consumer Products Buyer (the “Consumer Products Division Sale” and together with the Aviation Sale, the “Sale Transactions”) for $11.1 million in cash, subject to adjustment, a minimum of $1.1 million and a maximum of $1.35 million of which will be held in escrow to secure potential indemnification claims against the Company for a period of 12 months (or longer if necessary to secure the Company’s environmental compliance obligations).The full text of the Consumer Products Sale Agreement is included as Annex C to the proxy statement that accompanies this letter.We strongly encourage you to read the entire proxy statement and the entire Aviation Sale Agreement and the entire Consumer Products Sale Agreement. The Board of Directors has undertaken extensive activities in recent months to evaluate and to pursue various strategic alternatives to allow for the maximization of value of the Company and to satisfy our obligations.We have concluded that the Sale Transactions are the Company’s most favorable alternatives.Following the consummation of the Sale Transactions, the Company intends to pay, or to provide for the payment of, outstanding liabilities and obligations subject to applicable law.Based on the Company’s outstanding obligations and estimated obligations through closing, the Company believes that the consummation of both Sale Transactions will result in proceeds sufficient to satisfy the Company’s secured indebtedness but not all of the Company’s other obligations and, as a consequence,the Company may file a proceeding under the bankruptcy laws, including one under Chapter 7 of Title 11 of the United States Code, to effectuate a distribution of any net cash proceeds of the Sale Transactionsin accordance with the priority scheme set forth under such laws.The Company does not anticipate distribution to the shareholders of the proceeds of either Sale Transaction. Each of the proposed Sale Transactions may constitute the sale of substantially all of our assets under New Jersey law and, accordingly, will be consummated only if we receive the minimum number of votes necessary to approve it and all other closing conditions contained in the applicable Sale Agreements are satisfied or waived.Each Sale Transaction is being submitted for shareholder approval on its own merits and without requiring approval of the other Sale Transaction.We have scheduled this vote to occur at the Special Meeting. At the Special Meeting, you will be asked to consider and vote upon the following proposals, each as described more fully in the enclosed proxy statement: (i)to approve the Aviation Division Sale pursuant to the Aviation Sale Agreement, (ii) to approve the Consumer Products Division Sale pursuant to the Consumer Products Sale Agreement, (iii) to approve a proposed amendment to our Restated Certificate of Incorporation, as previously amended, to change our name from Ronson Corporation to “RCLC, Inc.” in the event the Consumer Products Division Sale is consummated (the “Charter Amendment”), (iv) to approve an adjournment or postponement of the Special Meeting to such time and place as designated by the presiding officer of the Special Meeting, if necessary or appropriate, in order to solicit additional proxies to vote in favor of the Aviation Division Sale, the Consumer Products Division Sale and/or the Charter Amendment (the “Adjournment Proposal”), and (v)to transact such other business as properly may come before the Special Meeting or any adjournment or postponement of the Special Meeting. After careful consideration, our Board of Directors unanimously recommends that you vote “FOR” the approval of the Aviation Division Sale, “FOR” the approval of the Consumer Products Division Sale, “FOR” the approval of the Charter Amendment and “FOR” the Adjournment Proposal. YOUR VOTE ON THESE MATTERS IS VERY IMPORTANT.Approval of each of the Sale Transactions and the Charter Amendment requires the affirmative vote of two-thirds of the votes cast by holders of outstanding shares of the Company’s common stock entitled to vote at the Special Meeting and approval of any Adjournment Proposal requires the affirmative vote of a majority of the votes so cast.Whether or not you plan to attend the Special Meeting, please take the time to vote by completing and mailing the enclosed proxy card to us in the envelope provided.If your shares are held in “street name,” you must instruct your broker on how you wish to vote in order to vote.If you attend the Special Meeting, you may revoke your proxy and change your vote at any time prior to the commencement of voting at the Special Meeting by delivering to the Company a written notice of revocation or by attending the Special Meeting and voting in person. We look forward to seeing you. Sincerely, Louis V. Aronson, II Chairman of the Board RONSON CORPORATION 3 RONSON ROAD
